Citation Nr: 1010768	
Decision Date: 03/22/10    Archive Date: 03/31/10

DOCKET NO.  05-08 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for xerosis (claimed as 
skin rash).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel





INTRODUCTION

The Veteran served on active duty from May 1965 to May 1967. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to service 
connection for PTSD and xerosis (claimed as skin rash).  
Timely appeals were noted from that decision.

In December 2007, the Board remanded these issues to the RO 
(via the Appeals Management Center (AMC)) for further 
evidentiary development.  After completion of the requested 
development, the case is back before the Board for further 
appellate action.

The issue of service connection for PTSD is remanded to the 
RO via the Appeals Management Center in Washington, DC.  VA 
will notify you if further action is required on your part.


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam, where he 
is presumed to have been exposed to herbicides.  

2.  A clear preponderance of the evidence supports a finding 
that xerosis first manifested years after the Veteran's 
service and is not related to his service, including his 
presumed inservice exposure to herbicides.  


CONCLUSION OF LAW

Xerosis was not incurred or aggravated in service, nor may it 
be so presumed.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2009).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated June 2002 and December 2002, the RO 
satisfied its duty to notify the Veteran under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  Specifically, the RO 
notified the Veteran of: information and evidence necessary 
to substantiate the claims for service connection; 
information and evidence that VA would seek to provide; and 
information and evidence that the Veteran was expected to 
provide.  In March 2006, the Veteran was notified of the way 
initial disability ratings and effective dates are 
established. 

VA has done everything reasonably possible to assist the 
Veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
treatment records have been associated with the claims file.  
The Veteran has been medically evaluated in conjunction with 
his claims.  

It appears there are outstanding VA treatment records which 
contain references to treatment for xerosis.  Specifically, a 
September 2009 VA examination report made reference to a 
computerized record showing clinical treatment for xerosis in 
2008; however, the VA clinical notes contained within the 
record date only to 2007.  

The 2008 record of treatment for xerosis was incorporated by 
reference, and thoroughly considered, in the September 2009 
VA examination report.  There is no indication that the 
record purports to link the Veteran's currently diagnosed 
xerosis to his service.  The Veteran has not identified any 
other outstanding treatment records.  Thus, in the 
circumstances of this case, the Board finds that a remand to 
obtain the outstanding VA treatment record is not necessary.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

For the reasons discussed above, the Board finds no prejudice 
to the Veteran in proceeding with the present decision, and 
is satisfied that the duties to notify and assist have been 
met.

Legal Criteria

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  If a condition noted during service is not 
determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 
7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims stated that "a Veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Xerosis

a.  Presumptive Service Connection

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam between January 1962 and 
May 1975, shall be presumed to have been exposed during such 
service to a herbicide agent, absent affirmative evidence to 
the contrary demonstrating that the Veteran was not exposed 
to any such agent during service.  38 U.S.C.A. § 1116(f).  In 
this case, the Veteran's DD-214 indicates that the Veteran 
served in the Republic of Vietnam during the relevant time 
period.  Therefore, he is presumed to have been exposed to 
herbicides.

The Agent Orange Act of 1991 (in part) directed the Secretary 
of VA to enter into an agreement with the National Academy of 
Sciences (NAS) to review and summarize the scientific 
evidence concerning the association between exposure to 
herbicides used in support of military operations in the 
Republic of Vietnam during the Vietnam Era and each disease 
suspected to be associated with such exposure.  The 
Secretary's determination must be based on consideration of 
NAS reports and all other sound medical and scientific 
information and analysis available to the Secretary.  See 38 
U.S.C.A. § 1116 (b) and (c).  As a result of this ongoing 
research, certain diseases have been found to be associated 
with exposure to herbicide agents and will be presumed by VA 
to have been incurred in service even though there is no 
evidence of such disease during such period of service.  38 
C.F.R. §§ 3.307(a), 3.309(e).  

It is important to note that the diseases listed at 38 C.F.R. 
§ 3.309(e) are based on findings provided from scientific 
data furnished by the National Academy of Sciences (NAS). The 
NAS conducts studies to "summarize the scientific evidence 
concerning the association between exposure to herbicides 
used in support of military operations in Vietnam during the 
Vietnam era and each disease suspected to be associated with 
such exposure." 64 Fed. Reg. 59,232-59,243 (Nov. 2, 1999). 
Reports from NAS are submitted at regular intervals to 
reflect the most recent findings. Based on input from the NAS 
reports, the Congress amends the statutory provisions of the 
Agent Orange Act found at 38 U.S.C.A. § 1116 and the 
Secretary promulgates the necessary regulatory changes to 
reflect the latest additions of diseases shown to be 
associated with exposure to herbicides.

In this case, the latest update was published in 2007.  
Xerosis is not among the diseases found to have a scientific 
relationship such that it can be presumed that exposure to 
herbicides used in Vietnam during the Vietnam era is a cause 
of the diseases.  See 72 Fed. Reg. 32395-32407 (2007).  
Furthermore, xerosis has not been found to be cancerous or 
medically related to chloracne, a skin disorder for which 
presumptive service connection based on herbicide exposure 
may be warranted.  Thus, it may not be presumed that the 
Veteran's xerosis is linked to herbicide exposure.  

b.  Direct Service Connection

Although the evidence does not support a presumptive link 
between the Veteran's xerosis and his active service, the 
United States Court of Appeals for the Federal Circuit has 
determined that an appellant is not precluded from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).  

The Veteran claims service connection for a skin rash, which 
he alleges had its onset during service.  Service treatment 
records reflect that the Veteran was treated for a skin rash 
in February 1966.  In a note dated February 23, it was 
described as a "pruritic, generalized dermatitis" which had 
progressively worsened over time.  He had been using Caladryl 
lotion on his face.  On physical examination, the rash was 
described as a "papular, squamous erythema over body and 
face [with] peripheral scaling...[with] marked papular 
component over face ... there is a true dermatitis."  The 
impression was pityriasis rosea and dermatitis venenata of 
the face "secondary to Caladryl."  There were no further 
complaints of skin rash until February 1967, when the Veteran 
reported a rash on the hands in conjunction with 
gastrointestinal complaints.  No comment as to the nature or 
etiology of the rash on the Veteran's hands was made.  No 
skin abnormalities were noted on the Veteran's May 1967 
separation examination; however, the Veteran did report a 
history of skin disorders, described by him as "rash and 
itching type of disease," on his Report of Medical History.

There is no post-service clinical evidence of a skin disorder 
until May 2003, when the Veteran was afforded a VA 
dermatology examination.  On that occasion, the Veteran 
advised the examiner that he had had a skin disorder since 
the December 1966 explosion at the ammunition depot in Long 
Binh.  The Veteran described the skin disorder as an "an 
itchy face and legs."  He reported that he did not usually 
develop an actual rash, but only had itching.  He had never 
been to a medical doctor for treatment.  

On physical examination, the Veteran had "generalized dry 
skin."  No rash, inflammation, or erythema was noted.  The 
diagnosis was xerosis.  Xerosis is defined as abnormal 
dryness, as of the eye, skin, or mouth.  Combee v. Principi, 
4 Vet. App. 78, 81 (1993).  The examiner found that the 
Veteran's itching was "not due to a dermatologic disease."

In October 2003, the Veteran stated that his skin disorder 
was incorrectly diagnosed in service.  The symptoms of his 
skin disorder were often "very mild for a period of time 
followed by a much more virulent and severe period."  
According to the Veteran, his rash was dormant during his 
March 2003 examination.

The Veteran received another VA examination in September 
2009.  The claims folder was reviewed, and the service 
treatment records documenting treatment for a skin rash in 
February 1966 were noted and discussed.  The examination 
report refers to in-service treatment in "February 1967"; 
however, the records discussed by the examiner clearly refer 
to the treatment received by the Veteran in February 1966, 
and the references to 1967 are presumed to be typographical 
errors.  

The examiner referred to a clinical note, dated 2008 and 
contained within the VA's computerized records system, 
documenting a report of treatment for a skin disorder.  The 
impression at that time was "dry skin."  No comment as to 
the etiology of the dry skin was made.

During the examination, the Veteran reported that his 
symptoms included itching over his scalp, arms and legs.  
Pruritis was intermittent.  On physical examination, no rash 
or skin lesions were observed, but dry skin was noted when 
the Veteran scratched his scalp.  The diagnosis was "xerosis 
with dry skin."  As there was no rash present, the examiner 
found that the Veteran "does not have a current skin 
disorder that was present during his military service.  The 
examiner concurred with the in-service diagnoses of 
pityriasis rosea and contact dermatitis, finding that these 
disorders resolved during service and were not found on 
subsequent visits.  

On review, the Board finds that a clear preponderance of the 
medical evidence of record is against a finding that the 
Veteran's currently diagnosed xerosis had its onset during 
service.  Although the Veteran was treated for pityriasis 
rosea and contact dermatitis for two weeks in February 1966, 
the disorders resolved with no apparent complications or 
sequelae.  A skin disorder was not noted on the Veteran's 
separation examination, and there were no reports of skin 
rash until March 2003, 35 years after service discharge.  
Xerosis, otherwise known as dry skin, was found on both VA 
examinations and in a 2008 clinical note, but no rash has 
ever been observed.  The March 2003 examiner found that the 
Veteran's xerosis is not a dermatologic disorder, and the 
September 2009 examiner found that it was not related to the 
Veteran's service.  The VA examiners are medical 
professionals and competent to render opinions in this 
matter.  Their findings are reasonably based on a review of 
the record and a physical examination of the Veteran.    

The Veteran has alleged a continuity of symptomatology since 
service; thus, in adjudicating this claim, the Board must 
assess the competence and credibility of the Veteran as to 
in-service incurrence of his disorder and continuity of 
symptomatology from service.  See Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. 
App. 362, 368-69 (2005).  In Barr v. Nicholson, 21 Vet. App. 
303 (2007), the Court, citing Layno v. Brown, 6 Vet. 
App. 465, 467-69 (1994), emphasized that lay testimony is 
competent if it is limited to matters that the witness has 
actually observed and is within the realm of the witnesses 
personal knowledge; see also 38 C.F.R. § 3.159(a)(2) (noting 
competent lay evidence means any evidence not requiring that 
the proponent have specialized education, training or 
experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of the facts or circumstances and 
conveys matters that can be observed and described by a lay 
person).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to weigh and assess the evidence.  
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

The Veteran is competent to attest to his observations of a 
skin rash.  Layno; 38 C.F.R. § 3.159(a)(2).  However, he is 
not competent to make a specific diagnosis, challenge the in-
service diagnosis of pityriasis rosea, or render an opinion 
as to the cause or etiology of any of his skin disorder, 
because he does not have the requisite medical expertise.  
See Routen v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

Moreover, the Board finds that the Veteran's allegations of a 
continuity of symptomatology from service are not consistent 
with the evidence of record.  There are references to a skin 
rash in service, and the Veteran reported a history of such 
on his Report of Medical History at service discharge.  
However, an examination of the Veteran's skin at service 
discharge showed no abnormalities, and the Veteran did not 
report a skin disorder during his separation examination.  
Thus, the report of a "history" of skin rash is outweighed 
by the findings of normal skin on the Veteran's discharge 
examination.  

Although the Veteran asserts that he has had a skin rash 
since service, there is no clinical evidence of treatment for 
a skin disorder until March 2003, 35 years after his 
discharge from service.  In October 2003, the Veteran claimed 
that his rash was often mild, but would become virulent and 
severe on occasion.  It is not unreasonable to think that the 
Veteran would have sought some form of medical treatment if a 
skin rash had been ongoing for 35 years with flareups of such 
severity.  The claims of severe flareups are also 
inconsistent with the Veteran's statement to the March 2003 
examiner, when he claimed that his skin disorder was 
characterized only by itching, and was not accompanied by a 
rash.  
The Veteran's March 2003 claim that his skin rash had its 
onset after the December 1966 explosion at the Long Binh 
ammunition depot is clearly at odds with the evidence of 
record, which shows that the Veteran was treated for a skin 
rash in February 1966, well before his arrival in Vietnam.  
Though xerosis was identified on VA examination, no rash was 
present.  After weighing the lay and medical evidence, the 
Board finds that the lay evidence as to in-service incurrence 
and continuity of symptomatology is less convincing than the 
objective medical evidence of record and is therefore of 
limited probative value here.

The Board is charged with weighing the positive and negative 
evidence, resolving doubt in the Veteran's favor when the 
evidence is in equipoise.  Considering the overall evidence, 
including the service treatment records, medical opinions and 
lay evidence, the Board finds that the negative evidence is 
more persuasive and of greater probative value.  

In conclusion, a preponderance of the evidence is against a 
finding that the Veteran's xerosis is causally related to 
active service.  Thus, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for xerosis (claimed as 
skin rash) is denied.




REMAND

Though several of the Veteran's claimed stressors are too 
vague to corroborate, the Veteran claims that he was on guard 
duty when an ammunition dump exploded resulting in casualties 
to his unit.  The Veteran's separation document notes that 
his military occupational specialty was 55B20, ammunition 
storage specialist, and his personnel record shows that he 
was assigned to the 60th Ordnance Company at the time of the 
incident.  The information provided by the Veteran was 
forwarded to the U.S. Army and Joint Services Records 
Research Center (JSRRC), who responded that the 60th Ordnance 
Company was assigned to the Long Binh Ammunition Supply Depot 
in November 1966.  According to unit records, on December 9, 
1966, the depot was attacked by enemy forces, who "burned 
one pad of ammunition resulting in one U.S. wounded in 
action."  Though many casualties were not confirmed, the 
Veteran's claim to have been in close proximity to an enemy 
attack in December 1966 is corroborated by the report.  

The December 2007 Board remand asked requested a VA 
examination and opinion whether the Veteran's corroborated 
stressor was linked to a current diagnosis of PTSD.  A VA 
examination dated October 2009 reserved a definitive 
diagnosis pending a neuropsychological assessment of the 
Veteran.  The neuropsychological assessment was conducted in 
January 2010, but there is no indication that the October 
2009 VA examiner reviewed the assessment or provided an 
addendum with a confirmed diagnosis.  

The Board must ensure that the development requested in its 
remands is performed.  See Stegall v West, 11 Vet. App. 268 
(1998).  In Stegall the Court noted that a remand by the 
Board confers on the veteran or other claimant, as a matter 
of law, the right to compliance with the remand orders.  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims folder to the 
October 2009 VA examiner.  The examiner 
should review the January 2010 
neuropsychological assessment and 
determine whether the Veteran meets the 
diagnostic criteria for PTSD based on the 
verified stressor of an attack on the Long 
Binh ammunition stores.  If a diagnosis of 
PTSD is made, the examiner should specify 
(1) whether the verified stressor was 
sufficient to produce PTSD; (2) whether 
the remaining diagnostic criteria to 
support the diagnosis of PTSD have been 
satisfied; and (3) whether there is a link 
between the current symptomatology and the 
verified stressor.  The claims folder and 
a copy of this REMAND must be made 
available to the examiner prior to the 
examination.

2.  After the above has been completed, 
readjudicate the issue on appeal, taking 
into consideration all evidence added to 
the file since the most recent VA 
adjudication.  If the issue on appeal 
continues to be denied, the veteran and 
his representative must be provided a 
supplemental statement of the case.  The 
veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


